Synalloy Corporation Exhibit 21Subsidiaries of the Registrant All of the Company's subsidiaries are wholly owned. All subsidiaries are included in the Company's consolidated financial statements. The subsidiaries are as follows: Synalloy Metals, Inc., a Tennessee corporation Bristol Metals, LLC, a Tennessee corporation Manufacturers Soap and Chemicals Company, a Tennessee corporation Manufacturers Chemicals, LLC, a Tennessee corporation Ram-Fab, LLC, a South Carolina corporation Metchem, Inc., a Delaware corporation SFR, LLC, a South Carolina corporation
